Citation Nr: 0330499	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  94-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969.
This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1999 when it was remanded for 
further evidentiary development.  Such development having 
been accomplished the veteran's case has been returned to the 
Board for further appellate review.

This decision is limited to the issue of entitlement to 
service connection for PTSD.  Service connection for 
psychiatric disability other than PTSD has not been developed 
for appellate review and is not addressed herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran does not have post-traumatic stress disorder 
that has been linked to an inservice stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2001), which 
became effective during the pendency of this appeal.  This 
new law redefines the obligations of VA with respect to 
notice and duty to assist.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA also eliminated the concept of well-
grounded claims.  In this case, the veteran's claim for 
entitlement to service connection for PTSD was deemed to have 
been well-grounded by the Board in its October 1999 decision 
and remand.  

The Board has considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for the reasons expressed immediately below finds that 
the development of this claim has proceeded in accordance 
with the provisions of the law and regulations.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the VCAA as requiring the Secretary 
to notify a claimant specifically as to which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information and evidence required to substantiate his 
claim by means of the discussions in the rating decisions, 
prior Board remands, statement of the case, and supplemental 
statements of the case, which provided him notice of 
applicable regulations and the reasons and bases for the 
denial, as well as numerous letters from the RO.  For 
instance in May 1991, the RO sent the veteran a letter asking 
him to submit details to help substantiate his claimed 
stressors, a report of his employment history and a detail of 
his psychiatric treatment since service.  The RO asked that 
he provide the names and addresses of doctors and hospitals 
providing him pertinent treatment in a June 1994 letter and 
in subsequent correspondence.  In the October 1999 Board 
remand, the veteran's responsibilities and actions to be 
taken by the RO were set out in detail.  A November 1999 
letter from the RO again requested specific information in an 
attempt to verify claimed stressors, and the RO has obtained 
voluminous records regarding medical treatment and made 
attempts to verify claimed stressors.  The remand and 
correspondence from the RO informed the veteran which 
evidence, if any, he should obtain and which evidence, if 
any, VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, the actions by the RO complied with the remand 
instructions of the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In a November 2002 report of contact, the 
veteran requested that his claim be processed "right away" 
and not to wait for any forthcoming evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, review of the record 
reflects that the veteran was not provided with a VA 
notification containing this 30-day limit.  Thus, no 
prejudice accrued to him in connection with this now-
invalidated regulatory provision.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, all private and VA treatment 
records identified by the veteran have been obtained, with 
the exception of records reflecting treatment with a social 
worker in Orange, CA between April 2001 and April 2002.  
Three separate requests for complete treatment records have 
been made.  Although the social worker has not provided the 
records, he has entered a statement regarding the veteran's 
treatment and prognosis into the record.  The veteran was 
informed of the RO's failure to obtain the treatment records 
and in a phone call of November 2002, he requested that the 
RO proceed with the processing of his claim.  In light of the 
voluminous pertinent medical evidence which is of record and 
the veteran's request, the Board is of the opinion that the 
duty to assist the veteran in his claim has been met.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The veteran is seeking entitlement to service connection for 
PTSD.  He contends, in essence, that stressful events during 
his service in Vietnam caused PTSD.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003)  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

There were no findings of PTSD in the service medical folder.  
On the medical history portion of a VA examination conducted 
for the purposes of evaluating a skin rash in June 1984, the 
veteran wrote that his nerves were bad; the examiner did not 
comment upon his nerves.  

The earliest post-service evidence of record pertaining to 
the veteran's psychiatric condition is an August 1991 VA 
medical records reflecting treatment for alcohol and cocaine 
abuse.  

The report of a May 1992 hospital stay shows diagnoses of 
alcohol dependence, polysubstance abuse, organic thought 
disorder, organic mood disorder, and post-traumatic stress 
syndrome.  No treatment for PTSD was provided during that 
stay; all treatment focused on detoxification and the veteran 
left the hospital prior to completing the program.  According 
to a June 1992 VA medical report reflecting treatment for 
alcohol and polysubstance dependence, the veteran's 
addictions were "very long-standing" in nature.

A May 1993 VA outpatient treatment report reflects diagnoses 
of polysubstance dependence, organic hallucinations secondary 
to drug abuse, and an organic anxiety disorder.  The examiner 
also noted that a potential diagnosis of PTSD would be ruled 
out or in with further evaluation.  A June 1993 prison 
treatment record shows diagnoses of organic mental disorder, 
polysubstance abuse, and alcohol abuse.

A February 1994 VA psychological treatment report contains 
diagnoses of substance abuse and related mood disturbances 
and "PTSD by history".  A February 1994 medical certificate 
reflects diagnostic impressions of PTSD and dysphoria.  

According to the report of a correctional institution 
psychiatric evaluation dated in May 1995, the veteran had 
diagnoses of "PTSD and Depressive Disorder, currently 
resolving."  

In March 1997, the veteran was treated at a VA outpatient 
clinic for "polysubstance dependence, current cocaine 
dependence, and a history of alcohol and heroin dependence."

A November 1999 VA outpatient treatment report reflects a 
diagnostic impression of cocaine dependence with PTSD 
symptoms and depression which is exacerbated by cocaine 
usage.  The veteran was admitted to a VA hospital that same 
month.  The report of his discharge from the hospital shows 
diagnoses of 1) cocaine dependence, sustained remission with 
recent relapse, 2) PTSD symptoms, 3) depression, not 
otherwise specified, resolving.  

The report of a private hospitalization from March 2000 to 
April 2000 shows a diagnosis of paranoid schizophrenia.  

Pursuant to the Board's October 1999 remand, the U.S. Armed 
Forces Service Center for Research of Unit Records (USASCRUR) 
was able to verify that the veteran's unit came under attack 
in December 1966.  The veteran underwent a VA psychiatric 
examination in March 2002.  In addition to the clinical 
examination, the examiner reviewed the veteran's claims file 
and summarized the various courses of treatment and diagnoses 
which the veteran had received.  The examiner concluded that 
the veteran does not come close to meeting the DSM IV 
criteria for a diagnosis of PTSD because he does not 
persistently re-experience his combat experience in Vietnam 
in flashbacks or bad dreams, and he does not report 
persistent avoidance of stimuli associated with the trauma or 
persistent symptoms of increased arousal with the specificity 
required for a diagnosis of PTSD.  It was added that previous 
records emphasized substance abuse and antisocial personality 
disorder; PTSD if indicated at all, was usually a secondary 
diagnosis, often noted "by history" rather than by current 
symptoms.  Following the clinical examination, the examiner 
rendered diagnoses per the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL IV (DSM) of 1) psychotic 
disorder, not otherwise specified, 2) alcohol dependence, in 
reported complete remission, and 3) cocaine abuse, in 
reported complete remission.  

An April 2002 letter from a social worker reflects that he 
had worked with the veteran as a result of a Social Services 
Juvenile Dependency Court Order to address issues of 1) 
developing coping skills, 2) addressing his history of 
substance abuse, 3) addressing relationship issues, 4) 
addressing depression, and 5) addressing PTSD.  As discussed 
above, no treatment reports reflecting the individual 
treatment sessions have been obtained, despite multiple 
attempts; however, this letter is helpful to the Board as it 
contains a summary of the treatment provided by this social 
worker.

In order for service connection to be granted, there must be 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this regard, the Board finds that the 
preponderance of the competent and probative evidence of 
record shows that the veteran in this case does not have 
PTSD.  The most probative evidence on this point is the 
report of the March 2002 VA examination, where the examiner 
was able to review the veteran's claims file in conjunction 
with a clinical examination.  The VA examiner's diagnoses of 
a psychotic disorder and substance abuse disorder are in 
concurrence with the great majority of the other medical 
treatment diagnoses of record.  

There are diagnoses of PTSD symptoms, PTSD by history, and 
diagnostic impressions of PTSD contained in the voluminous 
evidence of record.  However, these diagnoses did not cite to 
the diagnostic criteria for PTSD that were exhibited or point 
to a verified inservice stressor as the cause of PTSD.  As 
pointed out by the March 2002 examiner, PTSD if indicated at 
all, was usually a secondary diagnosis, often noted "by 
history" rather than by current symptoms.  The report from 
the social worker in April 2002 notes that PTSD is being 
addressed, without diagnosing it with a recitation of the 
diagnostic criteria and associating it with the veteran's 
period of active duty.  

Since a clear preponderance of the evidence reflects that the 
veteran does not have a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), a discussion of the veteran's verified 
stressor event (and nexus) is not necessary.  Because the 
first element required for a successful claim for service 
connection has not been met, analysis of the second and third 
elements would be superfluous.  

In summary, the Board concludes that the preponderance of the 
evidence does not support a finding that the veteran has 
PTSD.  In the absence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), the veteran's claim 
fails.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) [service connection may not be granted in the absence 
of a currently diagnosed disability]; see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  The 
benefit sought on appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



